NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ABDELKAKER MORCELI,                              No. 15-15187

                  Plaintiff-Appellant,            D.C. No. 1:11-cv-00685-AWI-
                                                  BAM
   v.

 W. MEYERS, Lieutenant,                           MEMORANDUM*

                  Defendant-Appellee.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     Anthony W. Ishii, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, SILVERMAN, and GRABER, Circuit Judges.

        California state prisoner Abdelkaker Morceli appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging a violation of

his First Amendment free exercise rights. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Jones v. Williams, 791 F.3d 1023, 1030 (9th Cir.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2015), and we affirm.

      The district court properly granted summary judgment because Morceli

failed to raise a genuine dispute of material fact as to whether defendant was

responsible for the challenged headwear policy’s creation and enforcement. See id.

at 1031-32 (setting forth elements of a § 1983 free exercise claim); Starr v. Baca,

652 F.3d 1202, 1207-08 (9th Cir. 2011) (setting forth elements for supervisory

liability under § 1983). Contrary to Morceli’s contentions, the district court

applied the proper standard under Federal Rule of Civil Procedure 56 in granting

summary judgment where Morceli’s contentions were not supported by facts. See

Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 922 (9th Cir. 2001)

(“[C]onclusory allegations unsupported by factual data are insufficient to defeat [a

defendant’s] summary judgment motion.”).

      AFFIRMED.




                                          2                                      15-15187